Citation Nr: 0940856	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a bilateral lung 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right abdominal 
muscle disability.

7.  Entitlement to service connection for a disability 
manifested by pain on the left side of face, claimed as due 
to in-service dental work.

8.  Entitlement to service connection for a lumbar spine 
disability, claimed as a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed. 

In December 2008, the Veteran submitted additional private 
medical evidence from along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral eye 
disability, sinus disability, bilateral lung disability, 
bilateral hearing loss, hypertension, right abdominal muscle 
disability, muscular discomfort on the left side of face, 
claimed as due to in-service dental work, and a low back 
disability.  

To date, the Veteran has not yet been afforded any 
examinations with regard to the onset and/or etiology of his 
currently claimed disabilities.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the service connection claim for an eye 
disability, the Board notes that, in October 1985, the 
Veteran sought treatment for right eye blurriness, irritation 
and redness after flashburns.  He reported that he was 
standing near a welding site with eye protection when he felt 
right eye discomfort.  Impression was corneal foreign body 
(FB), right eye.  A FB was imbedded in the right eye.  During 
his personal hearing in February 2009, the Veteran testified 
that he currently has little or no peripheral vision at all 
as a result of the inservice right eye injury.  The Veteran 
is competent to report symptoms because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  He also asserts that his right 
eye problems have caused problems in his left eye.  Given the 
inservice treatment for an eye injury, and the current 
contentions regarding decreased peripheral vision, the Board 
finds that a VA examination is necessary to ascertain the 
etiology of any currently diagnosed eye disability.  

The Board also finds that a VA examination is necessary to 
ascertain the etiology of any currently diagnosed sinus 
and/or lung disabilities.  In this regard, the Board notes 
that during service, the Veteran received treatment for a 
number of upper respiratory infections.  Specifically, in 
October 1984, the Veteran was diagnosed with an upper 
respiratory infection.  According to a March 1986 service 
treatment record, the Veteran complained of a runny nose, 
productive cough, and malaise.  On examination, he appeared 
to be in good health.  His lungs were clear and his frontal 
and maxillary sinus was non-tender.  Tonsils were mildly 
inflamed.  Assessment was mild upper respiratory 
infection/viral syndrome.  Upper respiratory infections were 
also diagnosed in June 1986 and January 1987.  Tonsillitis 
was diagnosed in November 1987, and a viral syndrome "rule 
out strep" was diagnosed in December 1987.  The Veteran 
testified during his 2009 hearing that he continued to get 
bronchial infections, as well as sinus infections.  

With regard to the service connection claim for hearing loss, 
the Veteran asserts that he currently has hearing loss as a 
result of acoustic trauma during service.  He testified that 
he was exposed to such noise in the engine rooms, generator 
rooms, and officer steering rooms, as well as from the firing 
of guns during drills.  As the Veteran is competent to report 
acoustic noise exposure, the Board finds that a VA 
examination is necessary to determine whether the Veteran 
currently has bilateral hearing loss for VA purposes, and if 
so, whether it is related to service.  

The Veteran is currently diagnosed with hypertension.  
According to a September 2007 statement, a private physician, 
Dr. R.C. from the University of Miami (Miller School of 
Medicine) stated that the Veteran had been under his care 
since February 2003 and that he is "affected with essential 
hypertension."  The Veteran indicates and the record shows 
that he had elevated blood pressure readings during service, 
to include in October 1985 and January 1987.  The Board also 
observes that in February 1987, the Veteran sought treatment 
for headaches.  He reported having had them for one and half 
months.  Assessment was rule out tension headache, and "RTSB 
for serial BP."  Given the current diagnosis of hypertension 
and the elevated blood pressure readings during service, the 
Board finds that a VA examination is necessary to ascertain 
the etiology of any currently diagnosed hypertension.  
With regard to the service connection claim for a lumbar 
spine disability, the Board notes that in May 1985, the 
Veteran sought treatment for low back pain, which he reported 
having had for four days after doing "flooring work."  
Assessment was mild musculoskeletal low back pain.  Post-
service VA treatment notes show complaints of low back pain.  
During his hearing, he testified that his job duties as an 
electrician during service included hooking up cables to a 
crane which have caused him both back and abdominal muscle 
problems   

Lastly, the Veteran asserts that he has discomfort on the 
left side of face as a result of in-service dental work.  He 
stated that the drilling done to complete a root canal caused 
pain on the side of his face.  Review of the record shows 
that during service, in January 1988, the Veteran reported to 
sick call with complaints of pain in the left side of his 
face when eating.  There was no clinical evidence of 
intraoral problems, swelling, or discoloration.  Assessment 
was muscular discomfort, left side of face.  The Board finds 
that a VA examination is necessary to ascertain the etiology 
of any currently diagnosed disability manifested by pain on 
the left side of face.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and inquire whether there are 
any outstanding records from his 
private physicians, Dr. Cortes and Dr. 
Cabral, which need to be requested.  If 
so, after obtaining as signed and 
completed authorization from the 
Veteran, a request should be made for 
the Veteran's medical records from any 
indicated private medical provider(s).

2.  The RO/AMC should ensure that any 
outstanding records from the VA Medical 
Center in Miami are obtained and 
associated with the claims folder.

3.  The RO should schedule the Veteran 
for an eye examination to determine the 
etiology of any currently diagnosed eye 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any disability 
of either eye currently shown, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
such disability is related to the 
Veteran's military service.  The examiner 
should reconcile the opinion with the 
service treatment records dated in 
October 1985 that show treatment for a 
corneal FB in the right eye.  A complete 
rationale should be provided for any 
proffered opinions.

4.  The RO should schedule the Veteran 
for a VA examination to determine the 
etiology of any currently diagnosed lung 
and/or sinus disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any disability 
of the lungs and/or sinus currently 
shown, and then provide an opinion as to 
whether there is a 50 percent probability 
or greater that each such disability is 
related to the Veteran's military 
service.  The examiner should reconcile 
the opinion with the service treatment 
records dated from October 1984 to 
December 1987 showing multiple diagnoses 
of upper respiratory infections.  A 
complete rationale should be provided for 
any proffered opinions.  The Board 
observes that tonsillitis was noted upon 
service entry.

5.  The RO/AMC should schedule the 
Veteran for a VA audiological 
examination.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail, including all puretone 
thresholds, puretone threshold averages 
and Maryland CNC tests.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this should be 
acknowledged in the report. 

The examiner should note whether hearing 
loss for VA purposes is currently shown 
in either ear.  If so, the examiner 
should opine whether there is a 50 
percent probability or greater that any 
currently diagnosed hearing loss 
disability is related to the Veteran's 
active service.  Any opinion should be 
reconciled with the service treatment 
records, and the Veteran's testimony 
regarding exposure to acoustic trauma 
during service.  

6.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed hypertension.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note whether the 
Veteran currently has hypertension.  If 
so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed hypertension is 
related to the Veteran's active service.  
The examiner should reconcile any opinion 
with the service treatment records 
showing elevated blood pressure readings 
in October 1985 and January 1987, and a 
February 1987 treatment note.   

7.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed lumbar spine 
and/or abdominal muscle disability.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

The examiner should note whether the 
Veteran currently has a disability of the 
lumbar spine and/or abdominal muscle.  If 
so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
such disability is related to the 
Veteran's active service.  The examiner 
should reconcile any opinion with the 
service treatment records, to include a 
May 1985 treatment note showing an 
assessment of mild musculoskeletal low 
back pain.  The examiner should also 
comment on any effect that the duties 
involved as an electrician has on any 
currently diagnosed lumbar spine or 
abdominal muscle disability.   

8.  The Veteran should be afforded a VA 
neurological examination to determine the 
etiology of any currently diagnosed 
disability manifested by pain on the left 
side of his face.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should provide a comprehensive 
report, and provide a complete rationale 
for any conclusions reached.

The examiner should note whether the 
Veteran currently has a disability 
manifested by pain on the left side of 
face.  If so, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that any 
such disability is related to the 
Veteran's active service.  The examiner 
should reconcile any opinion with the 
service dental records, and the January 
1988 assessment of muscular discomfort on 
the left side of face.

9.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


